Citation Nr: 9908333	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-06 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
Barrett's esophagus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, including service in the Persian Gulf War.  Prior to 
his period of active duty, he served for more than 10 years 
in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  In that rating decision, the 
RO granted service connection for Barrett's esophagus and 
assigned a noncompensable evaluation, effective June 6, 1991.  
The veteran appealed that determination to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Although the veteran apparently was not afforded a 
medical examination at entry into active duty, pre-service 
private medical evidence indicates that it was then 
productive of some dysphagia, mild epigastric distress, 
ulceration and stricture, was well controlled by medication, 
which resulted in mild impairment of health.

3.  Persuasive medical evidence of record establishes that 
the veteran's preexisting Barrett's esophagus underwent a 
marked increase in severity beyond its natural progression 
during his period of active duty.

4.  The veteran's Barrett's esophagus currently is productive 
of gastroesophageal reflux, persistent epigastric distress, 
dysphagia, strictures and ulceration, requiring periodic 
mechanical esophageal dilation, resulting in considerable 
impairment of health.

CONCLUSIONS OF LAW

1.  The veteran's preexisting Barrett's esophagus was 10 
percent disabling at his entry into active duty.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.322(a), 4.7, 4.20, 4.114, Diagnostic Code 7346 
(1998).

2.  Because the veteran's Barrett's esophagus is currently 30 
percent disabling due to in-service aggravation, the criteria 
for a 20 percent evaluation for Barrett's esophagus have been 
met.  38 U.S.C.A. §§ 1153, 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.306, 3.321, 3.322(a), 4.7, 4.20, 4.114, Diagnostic Code 
7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

A private medical record, dated in February 1988, shows that 
a radiographic upper gastrointestinal examination revealed 
that there was no evidence of cricopharyngeal spasm or 
nasopharyngeal reflux.  It disclosed, however, that in the 
distal one-third of the esophagus, there was a fixed 
narrowing with overhanging irregular edges, superiorly.  
There was no hiatal hernia, and reflux could not be elicited.  
The impression was no evidence of cricopharyngeal spasm and 
irregular narrowing of the distal esophagus.  In addition, 
the physician indicated that the differential possibilities 
included Barrett's esophagus with an ulcer; a carcinoma was 
to be ruled out and an endoscopy was recommended.  Three days 
later, a biopsy was performed and Barrett's esophagus with 
ulceration and stricture was diagnosed.  In addition, the 
pathologist noted that the tissue biopsy revealed what 
appeared to be normal gastric epithelium, rather than the 
metaplasia that he had expected.

An April 1988 clinical record reflects that the veteran's 
Barrett's esophagitis, which was noted to be manifested by 
ulcers and strictures, was much improved as a result of 
treating the disorder with Cimetidine (Tagamet).  A July 1988 
record shows that the veteran was doing well on Cimetidine, 
and that his Barrett's esophagus was productive of almost no 
heartburn or dysphagia.  Thereafter, in September 1988, a 
second sample biopsy of tissue removed from the veteran's 
esophagus revealed that the veteran's esophagitis had 
improved.  The diagnosis was Barrett's esophagus.  

In October 1989, the veteran was again seen for 
gastrointestinal complaints.  The physician indicated that 
the veteran had ceased treating his Barrett's esophagus with 
Cimetidine, and recommended that he resume doing so.  In 
December 1989, tissue samples were again taken, and the 
diagnosis of Barrett's esophagus was confirmed.  In addition, 
the physician indicated that diagnostic studies revealed that 
the veteran had severe acute and chronic inflammation that 
was consistent with the diagnosis.  A January 1990 clinical 
record reflects that the veteran reported that he had had two 
episodes of dysphagia, but that he denied having heartburn.  
The examiner noted that the veteran did not usually 
experience reflux symptoms.  The assessment was severe reflux 
esophagitis.  A March 1990 clinical entry indicates that the 
veteran reported that he "felt great"; no symptomatology 
attributable to his Barrett's esophagus was reported.  
Finally, in May 1990, the veteran stated that his Barrett's 
esophagus had worsened, and complained that it was productive 
of indigestion and heartburn.  The examiner suggested that 
the veteran try Ranitidine (Zantac) to treat the disorder.

The service medical records, dated during the veteran's 
period of service in Army National Guard, disclose that in a 
Report of Medical Examination, dated in June 1988, the 
veteran was diagnosed as having esophagitis, and that the 
disorder was not considered to be disabling.  Although 
requested by the RO, the claims folder does not contain a 
service physical examination conducted immediately prior to 
the veteran's mobilization for service in the Persian Gulf 
War, and it is unclear whether one was performed.  However, 
an entry dated the day prior to his entrance into active duty 
reflects that the veteran reported having a history of reflux 
esophagitis that was well-controlled by Zantac.  The examiner 
opined that the disorder would remain well controlled "as 
long as he persists in treatment."

The service medical records, dated during the veteran's 
period of active duty, show that an April 1991 Report of 
Medical History reflects that the veteran reported that he 
was treating his Barrett's esophagus with Tagamet, which he 
indicated had been diagnosed approximately two and one-half 
years earlier.  A Report of Medical Examination, conducted 
that same day, also reflects a diagnosis of Barrett's 
esophagus.  In a May 1991 entry, the examiner reported that 
the veteran's Barrett's esophagus was being treated with 
Tagamet and that that medication had not proved effective.  
He further stated that the veteran had previously treated the 
disorder with Zantac, which had been effective.  In a Report 
of Medical History, dated that same month, the examiner 
indicated that the veteran had chronic esophagitis.  He 
explained that the veteran was taking Zantac for esophagus 
and indigestion problems, and that the disorder existed prior 
to his active service.  In a Report of Medical Examination, 
also dated in May 1991, the examiner indicated that the 
veteran had a history of Barrett's esophagus, which he noted 
had existed prior to service.  He further opined that the 
disorder was not aggravated by service, and that the veteran 
would continue to treat the disorder upon return to civilian 
care.

In August 1991, VA received the veteran's claim for service 
connection for Barrett's esophagus.  The post-service medical 
evidence in the claims folder includes an October 1991 VA 
general examination report, a December 1993 VA 
gastrointestinal examination report, with addenda dated in 
January, April and June 1994, a September 1994 medical report 
from the VA gastroenterologist who conducted the December 
1993 examination, a July 1996 VA gastrointestinal examination 
report, post-service medical records of treatment provided by 
VA and a medical facility at Plattsburgh Air Force Base 
(Plattsburgh AFB), dated from November 1992 to March 1994, a 
transcript of the veteran's testimony at a hearing held 
before a hearing officer at the RO in September 1994, and 
statements of the veteran.

When examined by VA in October 1991, the veteran provided a 
history of having Barrett's esophagus, which he stated had 
existed prior to his period of service.  He reported that he 
had been treated for this disability by a physician at a 
private hospital for approximately three years.  The veteran 
indicated that he was treating the disorder with Zantac.  In 
addition, the veteran reported that he had had no increase in 
disability from his Barrett's esophagus.  No diagnostic tests 
were performed with respect to this disorder.  The diagnosis 
was Barrett's esophagus, which existed prior to service and 
that was not aggravated by service.

The post-service VA and Plattsburgh AFB medical records, 
dated from November 1992 to March 1994, reveal that the 
veteran was seen on numerous occasions for complaints 
relating to his Barrett's esophagus.  In November 1992, the 
veteran reported that he was referred to the surgery clinic 
for treatment of an "apple-core" lesion, which he had 
complained that he had had since the previous month.  The 
veteran denied experiencing weight loss.  The physician 
stated that the veteran's Barrett's esophagus had been well 
controlled by hydrochloric acid blockers.  The impression of 
the examiner was significant gastroesophageal reflux and 
questionable esophageal strictures.

The medical records further reflect that in February 1993, 
the veteran reported that the disorder had worsened during 
his period of active duty in the Persian Gulf.  He also 
stated that he had occasional dysphagia to solids.  The 
examiner indicated that the veteran's ulcers were well 
healed, and that upper gastrointestinal studies conducted in 
October 1992 revealed the existence of distal esophageal 
strictures.  In addition, esophagogastroduodenoscopy (EGD) 
studies were recommended.  In May 1993, an EGD with biopsies 
was performed.  The examiner reported that biopsies of tissue 
from the distal portion of the esophagus, which consisted of 
portions of the esophageal mucosa with mild epithilial 
hyperplasia, disclosed that the adjacent tissue was partly 
lined by acute inflammatory exudate and necrotic debris that 
was consistent with an ulcer.  In addition, the adjacent 
cardiac mucosa showed chronic inflammation.  There was no 
evidence of malignancy.  Finally, in January 1994, a repeat 
EGD was performed which revealed that the veteran had grade 
IV esophagitis with severe strictures.

In June 1993, the Board remanded the veteran's claim for 
service connection for Barrett's esophagus, and instructed 
the RO to afford the veteran a VA examination in connection 
with his appeal.  In compliance with the Board's request, in 
December 1993, the veteran was afforded a VA gastrointestinal 
examination.  The physician, the Chief of the Department of 
Gastroenterology at the VA medical facility in White River 
Junction, Vermont, indicated that he had reviewed the 
veteran's claims folder.  The physician discussed the history 
of the veteran's Barrett's esophagus and noted that he had 
been diagnosed as having the disorder by a private examiner 
several years earlier.  The physician stated that the 
veteran's Barrett's esophagus was initially manifested by 
dysphagia and heartburn, and that he was treated with a 
hydrochloric acid blocker.  The examiner further reported 
that, in February 1993, an endoscopy was performed that 
disclosed severe esophageal reflux symptoms.  An esophageal 
dilation was recommended but was apparently not performed.  
In addition, he observed that there had been some discussion 
about switching the veteran from Tagamet to Zantac, but that 
that too was not done.

The veteran reported that his symptoms increased during the 
Persian Gulf War and that his Barrett's esophagus had 
remained symptomatic since that time.  He complained that he 
had heartburn that was postprandial and that, approximately 
one to two times per week, it was severe.  In addition, the 
veteran reported that he had intermittent dysphagia for 
solids, especially breads, and that, approximately once per 
week, he had to voluntarily "gag himself" to unblock his 
esophagus.  He stated that he treated the disorder with 
Rolaids as well as Tagamet.  

The physician reported that the veteran weighed 170 pounds.  
In addition, he commented that, given the veteran's severe 
esophageal symptomatology, a disturbance of motility was 
assumed.  He explained that, prior diagnostic tests had 
revealed an actual partial obstruction, as well as a 
stricture.  In addition, he reported that the veteran 
exhibited reflux disturbance, heartburn, and pain.  The 
diagnoses were Barrett's esophagus, complicated by 
esophagitis and esophageal stricture, as well as 
gastroesophageal reflux disease.  The examiner reported that 
both disorders became symptomatic during his service in the 
National Guard.  Finally, he stated that, because the veteran 
was symptomatic and had not had an upper endoscopy for more 
than a year, he had scheduled an upper endoscopy with 
biopsies and dilation for January 1994.

In an addendum to the December 1993 report, dated in January 
1994, the same examiner reported that an upper endoscopy had 
revealed severe grade 4 erosive esophagitis as well as severe 
esophageal strictures with pseudodiverticulum formation.  In 
addition, he stated that the biopsies disclosed that the 
veteran probably had "a short segment Barrett's esophagus."  
With regard the second finding, the examiner commented, "in 
fact, it's a wonder that he can eat solid food to maintain 
his weight considering the severity of his esophageal 
disease."  He explained that, with some difficulty, he was 
able to place a guidewire past the stricture and accomplish a 
slight dilation.  The physician indicated that he prescribed 
a powerful anti-reflux regimen to treat the disorders.  In 
addition, the examiner noted that he planned to perform a 
repeat dilation and EGD the following month.  The physician 
further commented that the veteran would probably require 
several such sessions in order to have his esophagus dilated 
to normal size so that he could take a normal amount of food.

In an April 1994 addendum to the December 1993 VA examination 
report, the same physician reported that a repeat EGD was 
performed that revealed that the veteran had a "pin-hole" 
peptic stricture of the distal esophagus.  The physician 
stated that the veteran had now undergone "a total of seven 
dilations," and the dilation that morning had increased his 
esophageal diameter to 60 French with the Maloney system.  He 
explained that that was accomplished with a guidewire system 
and endoscopy.  The examiner also reported that he has placed 
the veteran on Omeprazole, which he opined the veteran would 
require all his life.  In addition, he indicated that he 
would cease performing dilations to assess whether the 
veteran's dysphagia recurred.  The physician stated that, if 
the dysphagia recurred, that would indicate that the veteran 
would require lifelong intermittent esophageal dilation 
because of cicatricial narrowing of the distal esophagus.

Significantly, the examiner stated,

It seems likely[,] in retrospect[,] that 
the time the veteran spent in the Persian 
Gulf[,] where he was inadequately treated 
for this disorder[,] led to the severity 
of his esophageal injury, and [that] if 
he had cicatric[i]al narrowing, this 
would, in fact, be due to the duration of 
the untreated disease, and a direct 
result of his overseas military 
experience.

The examiner further commented,

Regardless of whether or not he has the 
permanent cicatric[i]al narrowing, the 
severity alone of his disease and the 
fact that he required seven dilations to 
achieve a normal esophageal diameter 
speaks of the severity of his illness, 
which once again was due to the fact that 
he went so long untreated despite trying 
to seek medical attention both in the 
Persian Gulf and also at the Plattsburgh 
Military Hospital after return from the 
Persian Gulf.  I think the reason for 
this is the fact that both facilities 
were not equipped with the type of 
equipment and specialists necessary to 
treat this disorder.

In June 1994, the veteran was again examined by the physician 
who conducted the December 1993 VA examination.  In the June 
1994 addendum, the examiner stated that the veteran presented 
with recurrent intermittent dysphagia for solid foods.  The 
veteran denied having heartburn or any other reflux 
manifestations, and stated that he had "faithfully" took 
the Omeprazole.  The examiner reported that he again dilated 
the veteran's esophagus with a Maloney system, indicating 
that the veteran's dysphagia had recurred.  The examiner 
stated that he instructed the veteran to continue treating 
the disorder with Omeprazole.  The diagnosis was recurrent 
dysphagia secondary to cicatricial narrowing of the distal 
esophagus due to severe peptic esophagitis, with an interval 
dilation performed.

In response to a request from the veteran's representative, 
the same gastroenterologist who performed the December 1993 
VA examination prepared a medical report in September 1994 in 
which he discussed the history of the veteran's Barrett's 
esophagus as well as the current state of the disorder.  In 
the report, the physician stated that, when he examined the 
veteran in December 1993, the veteran presented with symptoms 
of severe dysphagia.  In addition, he commented that "it is 
clear that in the late 1980s he had reflux esophagitis, and 
had a previous upper endoscopy around 2-4 years ago by [a 
private physician] that confirmed reflux and also a change in 
the cell type lining of the esophagus known as Barrett's 
esophagus."  He reported that these symptoms had developed 
during a time when the veteran was in the National Guard, but 
stated that, prior to the time he entered active duty during 
the Persian Gulf War, he had not had dysphagia.  The 
physician added that, while in Saudi Arabia, the veteran 
developed severe dysphagia, and in February 1993, an 
esophageal stricture was discovered during an endoscopy at 
Plattsburgh Military Hospital.  He added that 
"[u]nfortunately, they did not perform further testing or 
treatment at that time, and he remained undertreated until he 
saw me in December of that year."

The physician added that, since that time, after numerous 
mechanical dilations and through the use of "an extremely 
high dose" acid suppression therapy medication, the veteran 
had "finally" reached a point where his symptoms have 
dramatically improved.  He cautioned, however, that the 
improvement in the symptomatology could only be maintained if 
he continued, for life, to treat the disorder with high dose 
medications and periodic mechanical dilations.  The physician 
explained that the veteran's esophagus remained severely 
scarred and damaged from acid damage.

Significantly, the examiner stated that his review of the 
veteran's medical records revealed that the veteran had a 
mild acid problem prior to his period of active duty.  He 
added that there was a marked increase in the severity of his 
symptomatology, and also an increase in the severity of the 
damage to his esophagus, subsequent to service.  In this 
regard, the examiner cited to a comparison between the 
endoscopies that had been performed at the Plattsburgh AFB 
and at the VA medical facility in White River Junction, 
Vermont to those performed prior to his Persian Gulf War 
service.  The physician indicated that there were several 
possibilities that would account for the worsening.  He 
explained that it might be related to emotional stress, which 
he stated would lead to increased gastric acid secretions.  
He also suggested that it could be related to the veteran's 
exposure to one of a number of parasites that he may have 
acquired in Saudi Arabia and which could have diminished the 
peristalsis of his esophagus.  He stated that that happened 
on occasion and is extremely difficult, if not impossible, to 
diagnose and treat.  The examiner reported that, in that 
case, the patient is usually left with an extremely poorly 
functioning esophagus.

At his September 1994 hearing, the veteran testified that his 
Barrett's esophagus was initially diagnosed by a private 
examiner in 1988.  In addition, he stated that the disorder 
increased in severity while he was serving in the Persian 
Gulf because he was unable to continue treating it with 
Zantac.  He also argued that his Barrett's esophagus was 
aggravated by the psychological stress he experienced during 
his service in the Persian Gulf.  The veteran reported that 
he began to have gastrointestinal problems during 
approximately the second month that he was stationed in the 
Persian Gulf, that he had lost weight due to the disorder, 
and that, while overseas, he had to stick a finger down his 
throat in order to swallow.  He also testified that he had 
not received much treatment for his Barrett's esophagus 
during service.  In addition, the veteran reported that he 
had surgery to "stretch his throat" in 1993.  

In April 1996, the Board again remanded the veteran's claim 
for service connection for Barrett's esophagus, and 
instructed that another VA gastrointestinal examination be 
conducted.  In compliance with the Board's request, in June 
1996, the veteran was afforded a VA gastrointestinal 
examination.  In the examination report, the physician 
indicated that he had extensively reviewed the veteran's 
claims folder, including the EGD reports maintained at the 
White River Junction, Vermont VA medical center, and 
discussed the history of the veteran's Barrett's esophagus.  
In doing so, he stated that the symptomatology was well 
controlled prior to service by Ranitidine (Zantac).  He added 
that Ranitidine was not available to the veteran during his 
service in Saudi Arabia, and that he was instead treated with 
Cimetidine (Tagamet).  The examiner observed that the veteran 
became "very symptomatic," and initially had increased 
heartburn.  The veteran's Barrett's esophagus was productive 
of dysphagia, which thereafter worsened, and he was diagnosed 
as having severe peptic stricture.  He was subsequently 
treated at the White River Junction, Vermont, VA medical 
center, where dilation was performed.  The examiner reported 
that the veteran periodically undergoes dilation to treat the 
disorder.

The veteran complained of having acid indigestion, occasional 
abdominal pain and pyrosis if ceased treating his Barrett's 
esophagus with Omeprazole.  He added that this is followed by 
dysphagia, which occurred even if he neglected to take the 
Omeprazole for only one day.  The examination revealed that 
the veteran weighed 178 pounds and had no anemia.  In 
addition, the physician estimated that the veteran had 
occasional or episodic motility.  He also reported that the 
veteran had actual partial obstructions approximately once 
per year, but that he had experienced it more frequently in 
the past.  The examiner further stated that the veteran did 
not have heartburn or reflux as long as he treats the 
disorder with Omeprazole.  Finally, the examination disclosed 
that the vetera did not exhibit pain, but complained of 
having abdominal discomfort if he ceased taking the 
Omeprazole.

The physician opined that the veteran's gastroesophageal 
reflux disease that "worsened significantly" during his 
period of active service in the Persian Gulf and which 
resulted in peptic stricture formation.  He explained that 
this was due to a combination of "inadequate treatment" and 
"increased stress."  The examiner stated, to treat his 
gastrointestinal problems, that the veteran would require 
life-long acid suppression and periodic dilation.

In his numerous statements, the veteran acknowledged that his 
Barrett's esophagus existed prior to active service, but 
maintained that it was permanently worsened by his period of 
active duty.  He essentially reiterated that his Barrett's 
esophagus was inadequately treated during the time he served 
in the Persian Gulf.  The veteran specifically attributed the 
worsening to his inability obtain Zantac to treat the 
disorder, which he reported was effective in controlling his 
Barrett's esophagus.  Moreover, the veteran did not take 
issue with the current 30 percent evaluation assigned for his 
Barrett's esophagus; rather, he challenged the RO 
determination that his Barrett's esophagus was 30 percent 
disabling prior to service.

In the July 1996 decision on appeal, the RO granted service 
connection for Barrett's esophagus.  The RO then evaluated 
the disability by analogy to a hiatal hernia and assigned a 
noncompensable rating under Diagnostic Code 7399-7346.  In 
determining that a noncompensable evaluation was appropriate, 
the RO observed that the veteran had Barrett's esophagus 
prior to service and reasoned that regulations required that 
the rating reflect only the degree of disability over and 
above the degree of disability that existed at the time of 
entrance into active duty.  The RO concluded that the 
veteran's Barrett's esophagus was 30 percent disabling at 
entry into active duty and that it was currently 30 percent 
disabling, and thus the deduction of the preservice level of 
disability from the current level disability, (i.e. 30-30) 
resulted in the noncompensable evaluation.

B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for his service-connected 
Barrett's esophagus is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

As the medical evidence cited to above clearly reflects, the 
veteran's Barrett's esophagus clearly preexisted service.  
Accordingly, although not explicitly explained by the RO in 
its decision, the only basis for a grant of service 
connection for such a condition is on the basis of 
aggravation of a preexisting disability.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  In cases involving aggravation by 
active service, the rating will reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entrance into active service, whether it was 
noted at entry into active service, or whether it was 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule, except that if the disability 
is total (100 percent), no deduction will be made.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 3.322.

In the instant case, as there is no specific diagnostic code 
for evaluation of Barrett's esophagus, the condition is 
evaluated by analogy to a hiatal hernia under Diagnostic Code 
7346.  See 38 C.F.R. § 4.20, 4.114.  Pursuant to that 
diagnostic code, a 60 percent evaluation is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation requires evidence of persistently 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is assigned for two or more of the 
symptoms for the 30 percent evaluation of less severity.

The Board agrees with the RO's assessment that the veteran's 
Barrett esophagus is currently 30 percent disabling.  The 
evidence shows that the disorder is manifested persistently 
recurrent epigastric distress with severe dysphagia; indeed, 
in the April 1994 addendum to the December 1993 examination 
report, the physician noted that the veteran has required no 
less than seven esophageal dilations.  Moreover, that 
physician, as well as the physician who conducted the June 
1996 VA gastrointestinal examination, agreed that the veteran 
would probably require periodical mechanical esophageal 
dilations throughout his lifetime.  In addition, the disorder 
is productive of pyrosis and reflux, and although not 
accompanied by substernal or arm or shoulder pain, results in 
productive of considerable impairment of health.  

A 60 percent rating for this disorder is not warranted, as 
the Barrett's esophagus has improved with treatment.  The 
Board notes that the veteran's weight was recorded as 170 
pounds in the December 1993 examination report.  Thereafter, 
when examined in June 1996, the examiner indicated that the 
veteran weighted 178 pounds.  Further, he specifically 
reported that he had no anemia.  In addition, despite the 
thoroughness of the examinations and the number of diagnostic 
studies performed, there is no evidence of hematemesis.  In 
any event, as noted above, the veteran does not challenge the 
current 30 percent evaluation.

With respect to application of 38 C.F.R. § 3.322, the 
question remains, however, as to whether the status of the 
veteran's disability at the time of entrance into service is 
ascertainable; if so, the extent of such disability; and, 
given the RO's assignment of zero percent evaluation in this 
case (and the veteran's arguments against that evaluation), 
the extent of aggravation of the disability in service.

As the evidence above indicates, there is no report of 
examination at the veteran's entry into active service.  
However, the record contains medical evidence bearing on the 
probable severity of the veteran's disability at the time.  
Here, there is medical evidence showing that the veteran was 
initially diagnosed as having Barrett's esophagus in February 
1988.  Private medical records also reveal that the 
disability was productive of ulcers and strictures, mild 
heartburn and dysphagia, although the veteran did not 
experience reflux symptoms.  Significantly, the disorder was 
well controlled by medications; initially by Cimetidine 
(Tagamet), and thereafter by Ranitidine (Zantac).  Moreover, 
a National Guard medical record prepared in June 1988, 
reflects that the veteran was noted to have esophagitis that 
was not considered to be disabling.

The service medical records, dated during the veteran's 
period of active service, disclose that in November 1990, on 
the day before he entered active duty, he reported that he 
had a history of reflux esophagitis that was well controlled 
by Zantac.  Moreover, the examiner indicated that the 
disorder would remain well controlled "as long as he 
persists in treatment."  During service, he was treated with 
Tagamet; although a May 1991 service physician indicated that 
that medication had not proved to be effective, in the May 
1991 Report of Medical Examination, a service physician 
indicated that the veteran's Barrett's esophagus existed 
prior to service and that it was not aggravated by service.

The post-service medical evidence from the White River 
Junction VAMC and the Plattsburgh AFB reveals that subsequent 
to service, the veteran's Barrett's esophagus was productive 
of dysphagia, gastroesophageal reflux, pain, distal 
esophageal strictures and ulcerations.  

The Board finds that the post-service VA medical evidence 
(consisting of the December 1993 VA examination report, with 
the January, April and June 1994 addenda, and the September 
1994 report, all prepared by the Chief of the 
Gastroenterology Department at the White River Junction VAMC; 
and the June 1996 VA examination report) is most illustrative 
in demonstrating both the level of disability at entrance 
into active duty, and the extent to which the veteran's 
disability increased in severity in service.  In this regard, 
the Board observes that both these physicians clearly 
reviewed the veteran's entire medical history prior to 
reaching their medical conclusion.  Moreover, in addition to 
being extremely detailed in assessing the symptomatology of 
the veteran's disability, both prior to his period of active 
duty and currently, the first examiner conducted numerous 
diagnostic tests.

In the December 1993 examination report, the physician 
observed that the veteran's Barrett's esophagus was initially 
manifested by dysphagia and heartburn, and that he was 
treated with a hydrochloric acid blocker.  The physician 
further reported that, in February 1993, an endoscopy was 
performed which disclosed severe esophageal reflux symptoms.  
He also noted that the veteran reported that he had had 
intermittent dysphagia for solids, approximately once per 
week, and that to treat the disorder, he voluntarily gagged 
himself to unblock his esophagus.  The physician stated that 
the initial examination revealed that the veteran exhibited 
reflux disturbance, heartburn, and pain.  He diagnosed 
Barrett's esophagus, complicated by esophagitis and 
esophageal stricture, as well as gastroesophageal reflux 
disease.  The examiner reported that both disorders became 
symptomatic during his service in the National Guard.  In 
addition, he ordered that a repeat upper endoscopy, which 
revealed that the veteran had severe grade 4 erosive 
esophagitis as well as severe esophageal strictures with 
pseudodiverticulum formation.  In addition, he stated 
biopsies disclosed that the veteran probably had "a short 
segment Barrett's esophagus," and he commented that "it's a 
wonder that he can eat solid food to maintain his weight 
considering the severity of his esophageal disease."  In the 
April 1994 addendum, the examiner noted that the veteran had, 
by then, undergone seven dilations of his esophagus.  Of 
great significance, the examiner commented that the veteran's 
Barrett's esophagus was aggravated during his period of 
active duty, and attributed the worsening to the duration of 
time that it went untreated.

Moreover, in the June 1994 addendum, the physician stated 
that the veteran had recurrent intermittent dysphagia for 
solid foods.  In addition, although the veteran faithfully 
took the Omeprazole that he had prescribed to treat the 
disorder, and indeed denied experiencing heartburn or any 
other reflux symptoms, the physician indicated that he again 
was forced to dilate the veteran's esophagus because the 
dysphagia had recurred.

In the September 1994 report, the same gastroenterologist 
noted that, when he initially examined the veteran in 
December 1993, he presented with symptoms of severe 
dysphagia.  He noted that the veteran had been diagnosed as 
having Barrett's esophagus in 1988, but added that, while in 
Saudi Arabia, the veteran developed severe dysphagia, and in 
February 1993, an esophageal stricture was discovered during 
an endoscopy at Plattsburgh Military Hospital.  He stated 
that "[u]nfortunately, they did not perform further testing 
or treatment at that time, and he remained undertreated until 
he saw me in December of that year."

The physician added that, since that time, after numerous 
mechanical dilations and through the use of "an extremely 
high dose" acid suppression therapy medication, the veteran 
has "finally" reached a point where his symptoms have 
dramatically improved.  He cautioned, however, that the 
improvement in the symptomatology could only be maintained if 
he continued, for life, to treat the disorder with high dose 
medications and periodic mechanical dilations.  The physician 
explained that the veteran's esophagus remained severely 
scarred and damaged from acid damage.  Significantly, the 
examiner stated that his review of the veteran's medical 
records revealed that the veteran had a mild acid problem 
prior to his period of active duty.  He added that there was 
a marked increase in the severity of his symptomatology, 
since his period of active, which he attributed to service.

Finally, in the June 1996 examination report, the physician 
indicated that he had extensively reviewed the veteran's 
claims folder stated that the symptomatology was well 
controlled prior to service by Ranitidine (Zantac).  He added 
that Ranitidine was not available to the veteran during his 
service in Saudi Arabia, and that he was instead treated with 
Cimetidine (Tagamet).  The examiner observed that the veteran 
became "very symptomatic," and initially had increased 
heartburn.  In addition, he stated that he veteran's 
Barrett's esophagus was productive of dysphagia, which 
thereafter worsened, and he was diagnosed as having severe 
peptic stricture.  He was subsequently treated at the White 
River Junction, Vermont, VA medical center, where multiple, 
periodic dilations were performed.  Of particular note, the 
physician opined that the veteran's gastroesophageal reflux 
disease that worsened significantly during his period of 
active service in the Persian Gulf that resulted in peptic 
stricture formation; this examiner also attributed the 
aggravation of his Barrett's esophagus to service.  

Based on its application of 38 C.F.R. § 3.322, the RO 
assigned a compensable evaluation for Barretts's esophagus 
(under Diagnostic Code 7399-7346) based on its determination 
that the condition was 30 percent disabling prior to entry 
into active service and currently.  While the medical 
evidence cited to above confirms the current assessment that 
the condition is 30 percent disabling, that evidence points 
to a different conclusion as regards the degree of the 
veteran's disability at entry into service.  The Board finds 
that the disability picture for the veteran's Barrett's 
esophagus prior to his period of active duty most closely 
approximates the criteria for a 10 percent rating under 
Diagnostic Code 7346.  In reaching this determination, the 
Board points observes that, although prior to his period of 
active service the disorder was generally well controlled, 
initially by Tagamet and subsequently by Zantac, it was 
productive of some dysphagia and periodic, mild epigastric 
distress.  Moreover, ulcerations and strictures were noted.  
As noted above, the  medical opinions offered by the VA 
examiners based on their physical examinations and the result 
of the diagnostic tests shows that the veteran's Barrett's 
esophagus underwent a marked increase in disability during 
his period of active duty.  

Thus, applying the provisions of 38 C.F.R. § 3.322, the 
current evaluation for the veteran's service-connected 
Barrett's esophagus should be 20 percent, based on deduction 
of the preservice level of disability (10 percent) from the 
current level of disability (30 percent).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for Barrett's 
esophagus is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

